MR. CHIEF JUSTICE HASWELL,
dissenting:
I dissent. I would hold that the procedures followed by the *98committee and Legislature in this case were sufficient to pass constitutional muster and that the consent statute was fully complied with.
Legislative consent may take the form of a money appropriation or joint resolution. Section 18-2-102(1), MCA. The majority concedes that here there was an appropriation but then goes beyond the clear language of the statute to examine another statute, section 5-17-102, MCA. The sole controlling statute on the question of legislative consent is section 18-2-102(1), MCA, which provides in pertinent part:
“(1). . .a building costing more than $25,000 may not be constructed without the consent of the legislature. When a building costing more than $25,000 is to be financed in such a manner as not to require legislative appropriation of moneys, such consent may be in the form of a joint resolution.”
As is apparent from reading section 18-2-102, MCA, the Legislature may consent by either a money appropriation or a joint resolution. The majority’s action flies in the face of the unambiguous words of the statute. It does not require that any other statute be consulted to determine whether legislative consent has been given and the office of a judge is not to insert what he thinks has been omitted in a statute, section 1-2-101, MCA. Also, legislative consent in the past has taken the form of an appropriation of funds, e.g., the appropriation of money for the new Justice Building.
The Legislature here gave its informed consent to moving the Senate chambers to the location presently occupied by the law library, as is born out by the following facts. Between the 1979 and 1981 Legislatures, the Department of Administration gave presentations regarding the Capitol renovation plan to a number of committees including the legislative finance committee, revenue oversight committee, legislative energy forecast committee, legislative audit committee, and the environmental quality council. Moreover, during the 1981 Legislature, a packet of materials was placed on each legislator’s desk dealing with this plan. Included in each presentation and in the legislators’ packets *99was a proposed floor plan of the third floor of the Capitol, showing the Senate occupying the space presently occupied by the law library. On the front page of the materials distributed to the legislators, the fifth paragraph begins with this sentence: “The Senate chambers would be moved from its existing location to the area presently occupied by the law library.” The 1981 Legislature ratified the decision to move the Senate chambers to the law library by appropriating six and three-quarter million dollars for the Capitol renovation project and by authorizing the issuance and sale of five million dollars of long-range building program bonds to finance the improvement costs.
Petitioners next argue that section 5-17-102(4), MCA, violates the separation of powers provision (Art. Ill, Sec. 1) and section 5-17-102(3), MCA, because the power given the entire legislature is being delegated to the committee which has the power to make substantive decisions. The majority reasons that since section 5-17-103, MCA, requires the committee to report to the Legislature and because this has not happened yet, there has been no unconstitutional delegation of authority.
However, in my view, we need not decide the abstract question of whether this statute violates the separation of powers doctrine in view of the procedure followed by the committee in treating its decision as a recommendation only and in not attempting to exercise full authority to independently render a binding decision. As such, such action was also in conformance with section 5-17-102(3), MCA.
The majority does not address petitioners’ next argument, i.e., that Art. V, Sec. 9, of the Montana Constitution is being violated because the legislators are holding civil offices on the committee and members of the executive branch are holding legislative offices on the committee.
Art. V, Sec. 9, provides:
“Disqualification. No member of the Legislature shall, during the term for which he shall have been elected, be appointed to any civil office under the state; and no mem*100ber of Congress, or other person holding an office (except notary public, or the militia) under the United States or this state, shall be a member of the Legislature during his continuance in office.”
To constitute a “civil office,” the office must, among other things, possess a delegation of a portion of the sovereign power of government to be exercised for the benefit of the public. State ex rel. Barney v. Hawkins (1927), 79 Mont. 506, 257 P.411, 53 A.L.R. 583. Fact-finding and recommendation-making, as happened here, do not constitute the exercise of sovereign powers. State ex rel. James v. Aronson (1957), 132 Mont. 120, 314 P.2d 849. I would, therefore, hold that since there has been no exercise of sovereign power of government here, the legislators are not holding a civil office in contravention of Article V, Section 9 and similarly find that, by virtue of the recommendation-making action only, executive branch personnel are not acting as legislators violating Article V, Section 9.
The focus of the third issue is whether the Department of Administration has authority under section 2-17-101, MCA, to allocate space for the Legislature. The majority finds that the Legislature is not a state agency and that the Legislature, being an independent body, has the right to determine where it will sit. I do not quibble with the premise that the Legislature has the right to select its meeting place, but that question was not raised by the pleadings and is not at issue here.
What is at issue here is whether the Department of Administration can allocate space for the Legislature’s use. It is a common tenet of statutory construction that specific statutes govern over general statutes. Section 1-2-102, MCA, and cases interpreting it. The statute specifically addressing this issue is section 5-17-102(4), MCA. In my view, the statute and the interpretation of it given above, should control. Also, the fact that section 2-17-101, MCA, gives the Department of Administration the power to allocate space for the state agencies should not preclude the Department *101from accepting additional responsibilities as well, when to do so facilitates the smooth running of state government. In the new Justice Building, the Department allocated space for judicial branch personnel, who are clearly not members of the executive branch and not a state agency.
I would grant defendants’ motion for summary judgment.